Title: From George Washington to William Henry, 24 June 1758
From: Washington, George
To: Henry, William

 
Orders for Mr Henry Armourer[Fort Loudoun, 24 June 1758]
Sir, 
So soon as you have Compleated Colo. Byrds Regiment, and Captn Stewarts Troop of Light Horse with Arms, you are to set about cleaning and putting all the Virginia Arms in the best repair you can, till further Orders.
Take care that they are well packd up in cases, 25 in each, and deliverd into the Magazine now under the care of Lieutt Smith. The principal design of this, is to keep the Arms from receiving hurt, by lying in Rust. you will therefore direct your managemt of them accordingly.
Such Pieces as want Locks, or in other respects much repair, let be your last care. and when you may be calld away you are to deliver in a faithful Acct of all the Arms that have passd thro. your hands, from the first of your coming, to the Store keeper Lt Smith, & bring, or send, another Copy to me. Given under my hand at Fort Loudoun this 24th day of June 1758

Go: Washington

